     Case 2:17-cv-00168-DN Document 105 Filed 12/04/20 PageID.531 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION
                                                           AND ORDER GRANTING IN PART
                             Plaintiff,                    AND DENYING IN PART MOTION
                                                           FOR DEFAULT JUDGMENT
    v.
                                                           Case No. 2:17-cv-00168-DN
    ABEL SOTO, et al.,
                                                           District Judge David Nuffer
                             Defendants.


            Plaintiff ME2 Productions, Inc. seeks entry of default judgment, a permanent injunction,

and an award of attorney’s fees against Defendants Victor Raya, Ryan Conaway, Ben L.

Yuenyoung, Stacey Liddiard, Nicole Cropper, Mario Sanchez, and Martha Lumbreras

(“Remaining Defendants”), as well as against Darin Cropper. 1 Specifically, Plaintiff seeks an

award of $10,000 in statutory damages against each Defendant; a permanent injunction enjoining

each Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion picture

Mechanic: Resurrection; and an award of costs and attorney’s fees. 2

            Plaintiff’s counsel in this case is the same as the plaintiff’s counsel in LHF Productions,

Inc. v. Gonzales et al., No. 2:17-cv-00103-DN (D. Utah). A complaint 3 and motion for default

judgment 4 were filed in Gonzales, which are substantively identical to those filed in this case. 5



1
  Plaintiff’s Motion for Default Judgment, Permanent Injunction and Attorney’s Fees as to Certain Defendants
(“Motion”), docket no. 101, filed December 2, 2020.
2
    Id. at 2-3.
3
    Amended Complaint for Copyright Infringement and Jury Demand, ECF No. 81 in Gonzales, filed June 20, 2019.
4
 Plaintiff’s Motion for Default Judgment Permanent Injunction and Attorney’s Fees as to Certain Defendants, ECF
No. 96, filed June 29, 2020.
5
    Amended Complaint for Copyright Infringement and Jury Demand, docket no. 84, filed June 17, 2019; Motion.
     Case 2:17-cv-00168-DN Document 105 Filed 12/04/20 PageID.532 Page 2 of 4




The only relevant differences are: the named Plaintiff; the copyrighted work; and the named

Defendants.

            On October 28, 2020, a Memorandum Decision and Order Granting in Part and Denying

in Part Motion for Default Judgment was entered in Gonzales (“Gonzales Memorandum

Decision and Order”). 6 Because this case and Gonzales are substantively identical, the Gonzales

Memorandum Decisions and Order’s analysis, findings of fact, and conclusions of law 7 are

adopted in total and apply to Plaintiff’s Motion in this case.

            Darin Cropper has never been properly served under Fed. R. Civ. P. 4, 8 so the Motion is

DENIED as to him. 9 The Remaining Defendants were served 10 with Plaintiff’s Complaint; failed

to timely appear and respond; and the Clerk has entered the default of each Remaining

Defendant. 11 Additionally, the factual allegations of Plaintiff’s Complaint, which are deemed

admitted, 12 demonstrate that each Remaining Defendant is liable for willfully infringing 13

Plaintiff’s copyright in the motion picture Mechanic: Resurrection through use of BitTorrent

protocols over the Internet.

            Therefore, Plaintiff is entitled to entry of a default judgment against the Remaining

Defendants, which includes an award of statutory damages 14 against each Remaining Defendant



6
    ECF No. 101 in Gonzales, filed Oct. 28, 2020 (“Gonzales Memorandum Decision and Order”).
7
    Id. at 2-25.
8
    Proof of Service of Summons and Complaint upon Defendants at 1, 18, docket no. 47, filed January 22, 2018.
9
 The Clerk declined to enter a default certificate as to Darin Cropper. Entry of Default Pursuant to FRCP 55(a) s to
Certain Defendants, at 1 n.1, docket no. 99, filed November 17, 2020.
10
     Proof of Service Declaration of Todd E. Zenger, docket no. 87, filed June 11, 2020.
11
     Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants, docket no. 99, filed November 17, 2020.
12
     Tripodi v. Welch, 810 F.3d 761, 764-65 (10th Cir. 2016).
13
     17 U.S.C. §§ 411(a), 501; La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177-1180 (10th Cir. 2009).
14
     17 U.S.C. § 504(c).



                                                                                                                       2
     Case 2:17-cv-00168-DN Document 105 Filed 12/04/20 PageID.533 Page 3 of 4




and a permanent injunction 15 enjoining each Remaining Defendant from directly or indirectly

infringing Plaintiff’s copyright. Plaintiff is also entitled to an award of its costs and reasonable

attorney’s fees. 16 But because an award of $750 in statutory damages against each Remaining

Defendant is just under the circumstances, 17 rather than the $10,000 requested, Plaintiff’s

Motion 18 is GRANTED in part and DENIED in part.

                                                  ORDER

            IT IS HEREBY ORDERED that Plaintiff’s Motion 19 is GRANTED in part and DENIED

in part. Default judgment is NOT entered against Darin Cropper. Default judgment shall enter in

favor of Plaintiff and against each Remaining Defendant (Defendants Victor Raya, Ryan

Conaway, Ben L. Yuenyoung, Stacey Liddiard, Nicole Cropper, Mario Sanchez, and Martha

Lumbreras). The default judgment shall include an award to Plaintiff of $750 in statutory

damages against each Remaining Defendant and a permanent injunction enjoining each

Remaining Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion

picture Mechanic: Resurrection. Plaintiff is also entitled to an award of its costs and reasonable

attorney’s fees, the amount of which shall be determined by subsequent motion.




15
     Id. § 502(a).
16
     Id. § 505.
17
     Gonzales Memorandum Decision and Order at 4-25.
18
     Docket no. 101, filed December 2, 2020.
19
     Docket no. 101, filed December 2, 2020.



                                                                                                       3
  Case 2:17-cv-00168-DN Document 105 Filed 12/04/20 PageID.534 Page 4 of 4




       IT IS FURTHER ORDERED that any motion for attorney’s fees must be filed within 14

days after the default judgement’s entry.



       Signed December 4, 2020.

                                            BY THE COURT


                                            ________________________________________
                                            David Nuffer
                                            United States District Judge




                                                                                           4
